Title: Enclosure: Gibson & Jefferson: Flour Account with TJ, [9 June 1812]
From: Gibson & Jefferson
To: Jefferson, Thomas


             
            Gibson & Jefferson’s acct of the flour. recd June 12. 1812
            
              
                date of sale.
              
              
                1812.
                Feb.
                12.
                59.
                Barrels superfine
              
              
                
                Mar.
                25.
                34.
                x midlings
              
              
                
                
                
                3.
                struck do
              
              
                
                
                28.
                58.
                superfine
              
              
                
                
                
                1.
                fine
              
              
                
                June.
                8.
                12.
                fine
              
              
                
                
                
                57.
                x midlings
              
              
                
                
                
                8.
                
                        struck do
              
              
                
                
                
                3.
                Bar. ship stuff ‘on hand which they cannot dispose of at any price.’
              
              
                
                
                
                235.
                Bar.
              
            
            
            
              
                in the whole
              
              
                
                117.
                Bar.
                Superfine
              
              
                
                13.
                
                fine
              
              
                
                91.
                
                x midlings
              
              
                
                11.
                
                struck do
              
              
                
                3.
                
                shipstuff unsaleable
              
              
                
                235


              
            
          